Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 175-199 are pending in the application. Claims 175-181 and 183-199 are rejected. Claim 182 is objected to. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on July 15th, 2022.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 177, 179, 183, 188 and 190 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 177 recites the limitation “said reacting" in line four of the claim.  There is insufficient antecedent basis for this limitation in the claim. There are two instances of “reacting” in parent claim 175. It is unclear if claim 177 is limiting both instances, or one but not the other.
Claim 179 is rejected as indefinite based on the limitation that “said Pg1 comprises tert-butoxycarbonyl”. There are at least two possible interpretations for this limitation. The first is that Applicant is stating that within the scope of Pg1, tert-butoxycarbonyl falls within the scope. The second is that Applicant is attempting to define only a portion of the structure of Pg1, e.g. there may be some linker between nitrogen and the tert-butoxycarbonyl portion. A third could be that Applicant is attempting to claim that multiple reagents containing Pg1 could be used and at least a portion must contain tert-butoxycarbonyl. It is suggested that Applicant replace “comprises” with “is” in claim 179.
Claim 183 recites the limitation “said amino deprotecting agent" in line four of the claim. There is insufficient antecedent basis for this limitation in the claim. There are two instances of “amino protecting agent” found within the dependency of claim 183. One instance is found in claim 182 and the other in claim 175. It is unclear if claim 183 is limiting both instances, or one but not the other. It is suggested that Applicant amend claim 183 to recite “said amino deprotecting agent of step c)”.
Claim 183 recites the limitation “said reacting" in line five of the claim. There is insufficient antecedent basis for this limitation in the claim. There are multiple instance of “reacting” in the dependency of claim 183. Two instances are found in claim 182 and two are found in claim 175. It is unclear if claim 183 is limiting both instances, or one but not the other. It is suggested that Applicant claim 183 to recite “said reacting of step c) is performed…”.
Claim 188 recites the limitation “said deprotecting agent" in line one of the claim. There is insufficient antecedent basis for this limitation in the claim. There are two instances of “amino protecting agent” found within the dependency of claim 188. One instance is found in claim 186 and the other in claim 175. It is unclear if claim 188 is limiting both instances, or one but not the other. It is suggested that Applicant amend claim 188 to recite “said amino deprotecting agent in said reacting of compound F24 or salt thereof”.
Claim 190 recites the limitation “said organic acid" in line one of the claim. There is insufficient antecedent basis for this limitation in the claim. There are two instances of “organic acid” in parent claim 188. It is unclear if claim 190 is limiting both instances, or one but not the other.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 175 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 24 of prior U.S. Patent No. 8,796,319. This is a statutory double patenting rejection. The two claims recite identical steps and definitions.

Claim 194 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 23 of prior U.S. Patent No. 8,796,319. This is a statutory double patenting rejection. The two claims recite identical steps and definitions.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 175-181 and 184-199 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-68 of U.S. Patent No. 8,796,319 in view of T. W. Green, P. G. M. Wuts, Protective Groups in Organic Synthesis, Wiley-Interscience, New York, 2007, 696-926 and in further view of WO 2006/122150 A1 by Combs et al. and in further view of Takai et al. Chem. Pharm. Bull. 1985, 33, 1104-1115. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite method steps that overlap with the instant claims. Claim 24 of the patent recites the method steps of instant claim 175 where claim 11 of the patent points to the variable definitions of instant claim 176 as specific embodiments of the final product being used in therapeutic methods. See, for instance, the first compound recited in claim 11 of the patent where n would be 1, R2 would be Br and R3 would be F.
Regarding instant claim 177, claim 24 of the patent generally recites a protecting group, amino deprotecting agent and base but do not specifically teach the instantly claimed options. Claim 177 is rejected as indefinite regarding the limitation of “said reacting;” however, a person having ordinary skill in the art would have motivated to test known and common groups for protecting an amino group as well as conditions for removing said groups. Greene teaches on page 725 that the -Boc group “is one of the most commonly used protective groups for amines.” Furthermore, Greene teaches on page 728 (item 2) that 4 M HCl in dioxane can be used for deprotecting. Regarding the use of sodium hydroxide, a person having ordinary skill in the art would have similarly been motivated to use known conditions for yielding an oxime where Combs et al. teach the following on page 28:

    PNG
    media_image1.png
    349
    199
    media_image1.png
    Greyscale
.
The prior art teaches sodium hydroxide to accomplish the same type of oxime as instantly claimed.
Regarding instant claims 178-181 and 184-193, the instant claims switch between active steps of “reacting” and language generally used for product-by-process type limitations where a material “is obtained by” certain steps. There would not appear to be anything impermissible about such combinations in view of Biogen MA Inc. v. EMD Serono, Inc., 976 F.3d 1326, 1334 (Fed. Cir. 2020):
There is no logical reason why the nesting of a product-by-process limitation within a method of treatment claim should change how novelty of that limitation is evaluated. Indeed, we have previously applied product-by-process analysis to a nested limitation. In Purdue Pharma, we interpreted a claim to "an oral dosage form comprising . . . oxycodone hydrochloride active pharmaceutical ingredient having less than 25 ppm 14-hydroxy[ ], wherein at least a portion of the 14-hydroxy [ ] is derived from 8a[ ] during conversion of oxycodone free base to oxycodone hydrochloride" as including a product-by-process limitation; namely, the 14-hydroxy as derived. Purdue Pharma, 811 F.3d at 1353 (emphasis omitted). Similar to our analysis here, the court in Purdue Pharma held that it was appropriate to focus on the identity of the products of the claimed and prior art processes, and not on the source limitation, in analyzing obviousness. See id. at 1353-54 . The nesting of the product-by-process limitation within a method of treatment claim does not change the proper construction of the product-by-process limitation itself.

Accordingly, the instant claims would appear to have certain product-by-process limitations nested within methods of preparation. If Applicant intends for certain steps to be required, any language of “is obtained by” should be converted to an active method step, such as (in claim 178) “The process of claim 175, further comprising obtaining said compound of Formula F13 by treating…” Until such time, the limitations of the instant claims are deemed to be product-by-process limitations nested in a method that do not distinguish the instant claims from the patent claims.
Regarding instant claims 196-199, applying the method discussed above to yield the narrowed embodiment final product of claim 11 of the patent would result in compounds reading on the instant claims. 
Regarding instant claims 194 and 195, claim 23 of the patent recites the steps of instant claim 194 but where the conditions of claim 195 are not disclosed in the claims of the patent. Step b) has been addressed above in view of Combs et al. where the use of sodium hydroxide would have been obvious. Regarding the limitations of heating and base, claim 195 is rejected as indefinite; however, a person having ordinary skill in the art would have been motivated to use known conditions for reading an amine with sulfamide. Takai et al. teach conditions on page 1113 using pyridine as solvent along with heating for compound 37.

Claims 175-181, 184-193 and 196-199 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35, 39-59 and 66 of U.S. Patent No. 9,321,755 in view of T. W. Green, P. G. M. Wuts, Protective Groups in Organic Synthesis, Wiley-Interscience, New York, 2007, 696-926. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite method steps that overlap with the instant claims. Regarding the steps of instant claim 175, claim 13 of the patent recites a deprotecting step corresponding to instant step a) where n is 1, R2 is Br and R3 is F (embraced by claim 176). Claim 16 of the patent recites the step of reacting with a base according to step b) of instant claim 175. Regarding instant claim 177, claim 11 of the patent recites the instant definition of PG1, claim 14 of the patent recites deprotecting with hydrochloric acid and claim 17 of the patent recites using sodium hydroxide as a base. Claim 177 is rejected as indefinite regarding the limitation of “said reacting;” however, a person having ordinary skill in the art would have motivated to test known conditions for removing a -Boc protecting group where Greene teaches on page 728 (item 2) that 4 M HCl in dioxane can be used.
Regarding instant claims 178-181 and 184-193, the instant claims switch between active steps of “reacting” and language generally used for product-by-process type limitations where a material “is obtained by” certain steps. There would not appear to be anything impermissible about such combinations in view of Biogen MA Inc. v. EMD Serono, Inc., 976 F.3d 1326, 1334 (Fed. Cir. 2020):
There is no logical reason why the nesting of a product-by-process limitation within a method of treatment claim should change how novelty of that limitation is evaluated. Indeed, we have previously applied product-by-process analysis to a nested limitation. In Purdue Pharma, we interpreted a claim to "an oral dosage form comprising . . . oxycodone hydrochloride active pharmaceutical ingredient having less than 25 ppm 14-hydroxy[ ], wherein at least a portion of the 14-hydroxy [ ] is derived from 8a[ ] during conversion of oxycodone free base to oxycodone hydrochloride" as including a product-by-process limitation; namely, the 14-hydroxy as derived. Purdue Pharma, 811 F.3d at 1353 (emphasis omitted). Similar to our analysis here, the court in Purdue Pharma held that it was appropriate to focus on the identity of the products of the claimed and prior art processes, and not on the source limitation, in analyzing obviousness. See id. at 1353-54 . The nesting of the product-by-process limitation within a method of treatment claim does not change the proper construction of the product-by-process limitation itself.

Accordingly, the instant claims would appear to have certain product-by-process limitations nested within methods of preparation. If Applicant intends for certain steps to be required, any language of “is obtained by” should be converted to an active method step, such as (in claim 178) “The process of claim 175, further comprising obtaining said compound of Formula F13 by treating…” Until such time, the limitations of the instant claims are deemed to be product-by-process limitations nested in a method that do not distinguish the instant claims from the patent claims.
Regarding instant claims 196-199, compounds reading on these claims are depicted in claims 7 and 13 of the patent.

Allowable Subject Matter
Claim 182 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626